Citation Nr: 0121924	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-23 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
broken jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs, which denied service 
connection for PTSD and residuals of a broken jaw.  A notice 
of disagreement was received in August 1999, a statement of 
the case was issued in September 2000, and a substantive 
appeal was filed in November 2000.  A Board hearing was held 
at the RO in June 2001.  Additional documentary evidence was 
subsequently received with a written waiver of preliminary RO 
review. 


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while 
serving in Vietnam.

2.  The veteran suffers from PTSD which is related to an 
inservice stressor. 


CONCLUSION OF LAW

The veteran's PTSD was incurred in his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the PTSD 
issue.  The record includes the veteran's service medical 
records, service personnel records, multiple VA outpatient 
records, veteran center evaluations, and extensive research 
into the alleged stressors.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal with regard to this issue.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
PTSD.  The discussions in the rating decision, statement of 
the case, and other communications have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review of the PTSD issue despite the fact that 
implementing regulations have not yet been promulgated.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Here, the veteran has alleged that his PTSD arises from his 
exposure to combat in Vietnam in 1968 and 1969, where he 
served as a radio communications specialist with the 415th 
Radio Research Detachment (415th RR Det) and the 328th Radio 
Research Company (328th RR Co).  He has reported that his 
duties included accompanying infantry units and relaying 
coded intelligence messages to Brigade.  He alleges exposure 
to mortar attacks and related an incident, in approximately 
September 1968, in which he was returning from LZ Baldy on a 
helicopter and held a dying soldier from the 196th Light 
Infantry Brigade in his arms.  He reported that the 
unidentified soldier died en route to the hospital at Da 
Nang.

Service personnel records do confirm his assignment to the 
415th RR Det and the 328th RR Co.  Inquiry was made of the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) to confirm the veteran's alleged stressors.  In 
May 2000, USASCRUR responded, and stated that not enough 
information had been provided to verify specific combat 
incidents and casualties.  Further, USASCRUR stated that unit 
records for the 415th RR Det and the 328th RR Co were 
maintained by the U.S. Army Intelligence and Security Command 
(IASC).

IASC subsequently informed the RO that personal accounts such 
as claimed by the veteran were not maintained, and that the 
veteran's name was not contained in the unit records it did 
have.  "However, the type of mission mentioned by [the 
veteran] and the units with which [he] served are 
consistent."  IASC further reported that the 415th RR Det and 
the 328th RR Co suffered no casualties while the veteran was 
in Vietnam.

The veteran conducted his own extensive research at the 
National Archives at College Park, Maryland.  There he was 
informed that many of the records he sought were still 
classified.  He was able, however, to locate and copy 
numerous pages of information related to the 196th Light 
Infantry.  Operational reports for the 196th Infantry 
indicated several operations in the fall of 1968, which 
resulted in friendly casualties.  Repeated mortar attacks 
were noted.  He also contacted IASC, and was informed that 
"most of the records have yet to [be] declassified;"  IASC 
was able to confirm that the unit records for the 328th RR Co 
did indicate that it had been involved with an operation at 
LZ Baldy in conjunction with the 196th Infantry Brigade.  The 
Board also believes it significant that certain items of 
evidence appear to confirm the veteran's involvement with 
special intelligence operations.  Other evidence is to the 
effect that other potential sources pertinent to the 
veteran's claim remain classified.  

After reviewing the available evidence pertaining to the 
veteran's duties while serving in Vietnam, the Board finds 
that he did engage in combat with the enemy.  His DD Form 214 
refers to involvement in several counteroffensive campaigns.  
It appears that his duties with his unit involved 
participation with other units which appear to have been 
involved in combat operations.  The Board further notes that 
the submitted unit records for the 196th Light Infantry 
Brigade and IASC's responses to RO inquiries appear to 
corroborate the presence of his unit at LZ Baldy.  Further, 
USASCRUR confirmed that the type of mission claimed by the 
veteran was consistent with the mission of the units to which 
he was attached. 

In addition to establishing an in-service stressor, the 
veteran must also show a diagnosis of PTSD and provide 
evidence of a relationship between the in-service stressor 
and his PTSD.  Here, there is a clear diagnosis of PTSD.  The 
veteran was diagnosed with PTSD in May 1998 at a VA medical 
center and this diagnosis has been repeated in various 
medical records from that time on, including in a July 2001 
VA medical record recently submitted by the veteran. 

In July 1999, the veteran's "Readjustment Counseling 
Therapist" authored a treatment summary covering the period 
from May 1998.  He noted that the veteran's nightmares and 
flashbacks of his combat experiences grew more intense and 
frequent at times of stress, and these had been present since 
his service in Vietnam.  The therapist stated that the 
veteran's "symptoms meet the criteria for a diagnosis of 
PTSD as a result of his combat experiences."  The therapist 
recounted a number of combat related stressors, including 
mortar attacks and the experience of holding a soldier when 
he died in a helicopter returning from LZ Baldy.  The Board 
finds that there is medical evidence of a link between the 
veteran's PTSD and a verified stressor.  Service connection 
for PTSD is therefore warranted. 


ORDER

Entitlement to service connection for PTSD is warranted.  To 
that extent, the appeal is granted.



REMAND

The veteran has alleged that his current dental problems stem 
from a jaw fracture incurred in approximately September 1970, 
while he was stationed in Korea.  The veteran has testified 
that the injury occurred during the course of dental 
treatment for removal of his wisdom teeth.  The service 
medical records do not document the details of any dental 
treatment during service, nor was any fracture noted during 
the veteran's separation examination.  However, the report of 
his entrance examination in August 1967 shows that all teeth 
were present whereas the report of discharge examination in 
June 1971 shows that all four wisdom teeth were missing.  
These service medical records support the veteran's assertion 
that he underwent removal of his wisdom teeth during service.  

At the June 2001 Board hearing, the veteran stated that two 
private dentists and/or oral surgeons had informed him that 
there was a connection between the removal of his wisdom 
teeth during service and his current problems.  Such 
testimony would appear to trigger VA's duty to assist under 
38 U.S.C.A. §§ 5103 and 5103A.  At the hearing, the veteran 
was notified that the records and opinions of his private 
dentists would be helpful in supporting his claim, and the 
record was left open for 60 days so that he could attempt to 
obtain these records.  In August 2001, the veteran informed 
the VA that he had been unable to obtain the records and 
could not afford a new private consultation.  He also 
requested that he be scheduled for a VA examination of his 
jaw.  Under the circumstances, the Board believes that 
further development action is required before the Board may 
proceed with appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and take all necessary actions to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  In this regard, 
the RO should contact the National 
Personnel Records Center and request a 
specific search for any available service 
dental records.  Additionally, any 
pertinent VA medical records not already 
in the claims file should be obtained and 
made of record.  The RO should also 
request the veteran and his 
representative to furnish the names and 
addresses of all medical care providers 
who have treated him for his claimed 
residuals of a broken jaw, including 
dental problems, since his discharge from 
service in 1971.  The RO should then 
request copies of all available pertinent 
treatment records from those medical care 
providers identified by the veteran.

2.  After completion of the above, the RO 
should schedule the veteran for a special 
VA dental examination to ascertain the 
nature and etiology of any present 
disorders of the jaw as well as any 
related dental problems.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
indicated special tests, including x-
rays, should be accomplished if deemed 
medically appropriate.  After examining 
the veteran and reviewing the claims 
file, the examiner should report whether 
there is any evidence of any disorder of 
the jaw (which the veteran has referred 
to as a broken jaw).  All dental problems 
should also be reported.  The examiner 
should assume that the veteran's wisdom 
teeth were removed during his military 
service.  He or she should then offer an 
opinion as to whether it is at least as 
likely as not that any current disorders 
of the jaw and teeth are related to such 
removal of wisdom teeth during service.  
A detailed rationale for all opinions 
would be helpful and is requested.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the expanded record should be 
reviewed.  If the veteran's claim for 
service connection for residuals of a 
broken jaw remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the veteran.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the Regional Office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



